DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/611,235 for a GLUED FURNITURE BASE, filed on 11/06/2019.  Claims 9-21 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the extents (not l must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 18 and 21, the phrase "optionally" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "optionally"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-12, 15 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneidermann (U.S. Pat. 3,617,023) in view of Johnson (U.S. Pat. 2,217,754).
Regarding claim 9, Schneidermann teaches a base for furniture having a central column structure, the base comprising: a central hub; and a plurality of load-carrying arms radially extending from the central hub; wherein the central hub further comprises a plurality of extents extending radially from the central hub, and wherein a number of the plurality of extents corresponds to a number of load-carrying arms; wherein a proximal end of each of the load-carrying arms comprises a cavity (interior), and wherein the radially extending extents are inserted into the cavities and, upon insertion, define spaces between each radially extending extent and a respective load-carrying arm; but does not teach that the spaces are filled with an adhesive for securing the load-carrying arms to the central hub.  Johnson, however, teaches a number of load-carrying arms (9) attached to a plurality of extents (13) by an adhesive (glue) for securing the load carrying arms to the central hub in order to attach the arms to the extents in a secure manner.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct base with the spaces filled with an adhesive for securing the load-carrying arms to the central hub in order to provide an additional method of attachment to ensure that the arms do not separate from the extents.
[AltContent: textbox (base)][AltContent: textbox (cavity)][AltContent: textbox (central hub)][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (plurality of load carrying arms)]
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    502
    833
    media_image1.png
    Greyscale






[AltContent: arrow]

[AltContent: textbox (plurality of extents)]
[AltContent: arrow][AltContent: textbox ()]


[AltContent: textbox (opening)]
Regarding claim 10, Schneidermann and Johnson teach the base of claim 9, wherein Haines teaches that the load-carrying arms are manufactured from a sheet metal blank (col. 2, lines 54-55).
Regarding claim 11, Schneidermann and Johnson teach the base of claim 9, wherein the load-carrying arms comprise a U-shaped or a C-shaped profile defining an opening, and wherein the opening faces downwards in a direction towards a bottom surface of the base upon insertion of the radially extending extents.
Regarding claim 12, Schneidermann and Johnson teach the base of claim 9, wherein the load-carrying arms comprise a U-shaped or a C-shaped profile defining an opening, but does not teach that the opening faces upwards in a direction towards a top surface of the base upon insertion of the radially extending extents.  It would have, however, been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to reverse the arms and the extents such that the opening faces upwards in a direction towards a top surface of the base upon insertion of the radially extending extents since the mere reversal of the essential working parts of a device involves only routine skill in the art and applicant does not indicate that the reversal comprises any particular function.  
Regarding claim 15, Schneidermann and Johnson teach the base of claim 9, wherein at least one of the central hub or load-bearing arms comprises at least one opening for introduction of the adhesive there through.
Regarding claim 18, as best understood, Schneidermann and Johnson teach a chair (abstract) comprising the base according to claim 9, a seat, a central column structure extending from the seat and optionally a swivel for allowing rotation of the central column, wherein the base further comprises a cavity (see figure above) for receiving the central column or the swivel therein. 
Regarding claim 19, Schneidermann teaches a method of manufacturing a furniture base (see figure above) for furniture having a central column structure, the method comprising: providing a central hub comprising a plurality of extents extending radially from the central hub; providing a plurality of load-carrying arms, wherein at least a proximal end of each of the load-carrying arms comprises a cavity, and wherein a number of the load-carrying arms corresponds to the number of extents; inserting the extents extending radially from the central hub into the cavities of the load- carrying arms, wherein, upon insertion, spaces are defined between the radially extending extents and an inner surface of the load-carrying arms, but does not teach filling the spaces with an adhesive for securing the load-carrying arms to the central hub.  Johnson, however, teaches a number of load-carrying arms (9) attached to a plurality of extents (13) by an adhesive (glue) for securing the load carrying arms to the central hub in order to attach the arms to the extents in a secure manner.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to teach the step of filling the spaces with an adhesive for securing the load-carrying arms to the central hub in order to provide an additional method of attachment to ensure that the arms do not separate from the extents.
Regarding claim 20, Schneidermann and Johnson teach the method of claim 19, wherein the central hub and the plurality of load-carrying arms are manufactured separately (since they are separate pieces).
Regarding claim 21, as best understood, Schneidermann and Johnson teach the method of claim 19, wherein the providing the plurality of load carrying arms comprises, for each arm: forming a blank from sheet metal; bending the blank to form a respective load-carrying arm having a U-shaped profile; optionally bending edges of the U-shaped profile to form a C-shaped profile; and optionally providing in the load-carrying arm a longitudinal curvature.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneidermann (U.S. Pat. 3,617,023) in view of Johnson (U.S. Pat. 2,217,754) in further view of Edwards et al. (U.S. Pat. 7,032,869).
Regarding claim 13, Schneidermann and Johnson teach the base of claim 12, but do not teach separate covering elements positionable over the upward facing opening cover at least a portion of the upward facing opening.  Edwards, however, teaches a covering element (60, 62, 64, 66, 68) in order to provide a protecting boot to provide a decorative insert for aesthetic purposes.  Similarly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to provide separate covering elements positionable over the upward facing opening cover at least a portion of the upward facing opening it in order to items from falling into the interior or the opening and covers are well known in the art for providing protection to the underlying object.  
Regarding claim 14, Schneidermann, Johnson and Edwards teach the base of claim 13, wherein Schneidermann teaches the central column structure extending from a cavity of the base and a seat associated with the central column structure (abstract), wherein Edwards teaches that the separate covering elements provide a different visual appearance relative to the seat.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneidermann (U.S. Pat. 3,617,023) in view of Johnson (U.S. Pat. 2,217,754) in further view Yokoyama et al. (U.S. Pat. 6,412,745).
Regarding claim 16, Schneidermann and Johnson teach the base of claim 9, but do not teach that the adhesive comprises an epoxy or polyurethane resin.  Yokoyama, however, teaches that adhesives can be an epoxy or polyurethane resin (col. 6, lines 26-31) in order to attach two members together.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, wherein the adhesive comprises an epoxy or polyurethane resin in order to have a well-known, secure bonding mechanism. 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneidermann (U.S. Pat. 3,617,023) in view of Johnson (U.S. Pat. 2,217,754) in further view of Fields et al. (U.S. Pat. 3,443,782).
Regarding claim 17, Schneidermann and Johnson teach the base of claim 9, but do not teach that each radially extending extent from the central hub has a length that is from 10 to 50% of a length of a corresponding one of the load-carrying arms.  Fields, however, teaches a base wherein each radially extending extent (170) from the central hub has a length that is from 10 to 50% of a length of a corresponding one of the load-carrying arms (22) in order to provide a support for attaching the arms to the base.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, wherein each radially extending extent from the central hub has a length that is from 10 to 50% of a length of a corresponding one of the load-carrying arms in order to conserve materials and manufacturing costs since the extents would work equally well to support the arms at a shorter length.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Showing chair base with extents and arms: GB 2441966, CN201197509, CN204218395.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        February 3, 2022